Citation Nr: 1719005	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-15 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Rhett Klok, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from June 1974 to October 1974 and from November 1974 to November 1978.  He died in December 1990.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in June 2010.  Subsequently, the Columbia, South Carolina, RO assumed jurisdiction.  

The appellant appeared at a July 2013 Travel Board hearing at the RO before the undersigned.  A transcript of the hearing is of record.  

In April 2014, the Board remanded the appeal for further development. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The appellant contends that the Veteran was exposed to herbicide agents while stationed in the Panama Canal Zone and that this exposure led to the conditions which caused his death.  

The Board previously remanded the appellant's appeal, in pertinent part, to verify the Veteran's dates of service in the Canal Zone, and to then determine whether herbicide agents were used during the dates of his service there.

Pursuant to the remand, the Veteran's service personnel records were obtained.  Such records document that the Veteran was stationed in the Panama Canal Zone from December 15, 1974, to September 14, 1976.

The Department of Defense (DoD) reported that there was no evidence of herbicide agents present in the Panama Canal Zone from December 15, 1974, to September 14, 1976.

The Joint Services Record Research Center (JSRRC) reported that there was no evidence of herbicide agents present in the Panama Canal Zone from December 1974 to February 1975.

However, the Board notes that the Veteran's service treatment records document that he was in the Canal Zone in September 1977 as part of the Company C, 2nd Battalion, 2nd Infantry, and indicate he was treated at Ft. Sherman and Ft. Gulick.

Thus, not only does it appear that a JSRRC search was not conducted for the remainder of the time identified in the Veteran's service personnel records that he served in the Canal Zone (from February 1975-September 14, 1976), but also that he had additional service in the Canal Zone in September 1977 that should also be included in the search.

The Board notes that JSRRC searches are typically limited to a 60-day period.  However, where a period of time identified by the appellant is longer than the two month period required by JSRRC, "the duty to assist require[s] VA to submit multiple 60-day record searches."  Gagne v. McDonald, 27 Vet.App. 397, 404 (Oct. 19, 2015).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to identify any additional periods of service in the Canal Zone the Veteran had, to include researching Company C, 2nd Battalion, 2nd Infantry, as service treatment records document the Veteran's presence at Ft. Sherman and Ft. Gulick in September 1977, as part of said unit.  All attempts to verify the Veteran's period of service in the Panama Canal Zone should be documented.  

2.  Request from the Compensation Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested in the Panama Canal Zone during the Veteran's period of service in this area.  If such exposure is not verified by the request to the Compensation Service, verification should be sought from the JSRRC and the Department of the Army.  Forward a list of the Veteran's service dates and duty locations to the JSRRC and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.

Requests to the DoD should specifically include a search relevant to September 1977, along with any other newly identified periods of the Veteran's service in the Canal Zone.  Requests to the JSRRC should specifically include a search relevant to February 1975- September 14, 1976, and September 1977, along with any other newly identified periods of the Veteran's service in the Canal Zone.

Where a period of time identified by the appellant is longer than the two month period required by JSRRC, the AOJ should submit multiple 60-day record searches.

3.  If and only if herbicide agent exposure is confirmed, obtain an addendum medical opinion to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's severe electrolyte disturbance (hypercolecemia, hype-kalecemia); hypereosinophilic syndrome; or malignant lymphoma were related to such exposure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




